DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/31/2019. It is noted, however, that applicant has not filed a certified copy of the CHINA CN201911423879.X application as required by 37 CFR 1.55.

Claim Objections
Claims 1-2 and 6-7 are objected to because of the following informalities: 

Claim 1, 2, 6 and 7 recites the abbreviation “LoG filter features, LBP features, HOG features, and haar-like features”  and “LASSO model” where full text is not present. Applicant is advised to write full text first and then abbreviation in parenthesis at least once [i.e. Laplacian of a Gaussian (LoG) ; Local Binary Patterns(LBP) ; Histogram of Oriented Gradients (HOG) ;  Least Absolute Shrinkage and Selection Operator (LASSO)].

In Claim 1, examiner suggests that the second occurrence of “a hepatocellular carcinoma image” in line 65 should be changed to “said hepatocellular carcinoma image”.

Claims 8-10 recites the limitation “A method for classifying hepatocellular carcinoma images” in line 1.  The Examiner believes this should recite “The method for classifying hepatocellular carcinoma images”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
In claims 4-7, the claim elements:
“a sampling module used for segmenting … re-sampling … normalizing … labeling … containing …”
“a feature extraction module used for extracting … jointing … ”
 “a feature screening module used for screening … combining and screening …”
“a classification module  used for classification … ”
“a segmenting sub-module used to segment …”
“a pre-processing sub-module: resampling … normalizing …labeling…”
“ a sub-module of computer vision feature extraction used for extracting …”
“ a sub-module of clinical feature extraction used for extracting …”
“ a sub-module of feature joint used for jointing …”
“ a sub-module of the first-level feature screening used for excluding …”
“a sub-module of the second-level feature dimension reduction used for adopting … training …”
are limitations that invokes 35 U.S.C. 112, sixth paragraph or 112(f). Claim limitations as disclosed above have been interpreted under 35 U.S.C. 112, sixth paragraph or 112(f), because it uses a non-structural terms coupled with functional language as underlined in the above claim elements without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 4-7 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification and drawings shows that the following appears to be the corresponding structure described in the specification of the instant application publication for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [Page 11 – line 20-25: “Another purpose of the present disclosure is to provide a piece of equipment for classifying hepatocellular carcinoma images by combining computer vision features and radiomics features, wherein the equipment includes a storage and a processor: the storage is used for storing a computer program; and the processor, when performing the computer program, is used for implementing the method for classifying the hepatocellular carcinoma images.”]
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-3 and 8-10 are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim must be in one sentence form only.
Appropriate correction is required. 
Claims 8-10 are also rejected since they depend on claims 1, 2 and 3, respectively.

Claim 1 recites the limitation “the binomial deviation” in line 47-48 (step 4.2). There is insufficient antecedent basis for this limitation in the claim.  A previous recitation for “the binomial deviation” cannot be found in  claim 1.

Claim 1 recites the limitation “the comprehensive consideration” in line 57-58(step 5). There is insufficient antecedent basis for this limitation in the claim. It is not clear to the Examiner what “comprehensive consideration is” since it fails to particularly point out and distinctly claim the subject.  Furthermore, the specification is silent with regards to “comprehensive consideration”.

Claim 1 recites the limitation  in step (4) ,             
                "
                
                    
                        X
                    
                    
                        i
                    
                
                 
                r
                e
                p
                r
                e
                s
                e
                n
                t
                 
                a
                 
                
                    
                        i
                    
                    
                        t
                        h
                    
                
                 
                 
                f
                e
                a
                t
                u
                r
                e
                 
                v
                e
                c
                t
                o
                r
                 
                i
                n
                 
                t
                h
                e
                 
                m
                e
                r
                g
                e
                d
                 
                f
                e
                a
                t
                u
                r
                e
                s
                "
                 
            
        in line 18.  There is insufficient antecedent basis for this limitation in the claim. It is not clear to the Examiner since              
                
                    
                        i
                    
                    
                        t
                        h
                    
                
                 
            
        does not appears in “a merged feature set X = (X1,X2,… ,Xn) ” in claim 1, line 16.  

Claim 1 recites the limitation  in step (4.1) ,             
                "
                 
                a
                n
                 
                
                    
                        i
                    
                    
                        t
                        h
                    
                
                 
                 
                f
                e
                a
                t
                u
                r
                e
                 
                v
                e
                c
                t
                o
                r
                 
                i
                n
                 
                t
                h
                e
                 
                m
                e
                r
                g
                e
                d
                 
                f
                e
                a
                t
                u
                r
                e
                s
                "
                 
            
        in line 29. There is insufficient antecedent basis for this limitation in the claim.  It is not clear to the Examiner since              
                
                    
                        i
                    
                    
                        t
                        h
                    
                
                 
            
        does not appears in the calculation formula for mutual information” in claim 1, line 27-28.  

Claim 1 recites the limitation  in step (4.1),             
                "
                a
                 
                
                    
                        k
                    
                    
                        t
                        h
                    
                
                 
                e
                l
                e
                m
                e
                n
                t
                 
                i
                n
                 
                t
                h
                e
                 
                 
                
                    
                        i
                    
                    
                        t
                        h
                    
                
                 
                 
                f
                e
                a
                t
                u
                r
                e
                 
                v
                e
                c
                t
                o
                r
                 
                i
                n
                 
                t
                h
                e
                 
                m
                e
                r
                g
                e
                d
                 
                f
                e
                a
                t
                u
                r
                e
                s
                 
                s
                e
                t
                "
                 
            
        in line 35-38. There is insufficient antecedent basis for this limitation in the claim.  It is not clear to the Examiner since              
                
                    
                        i
                    
                    
                        t
                        h
                    
                
                 
            
        does not appears in the calculation formula for a correlation coefficient” in claim 1, line 33-34. 

Claim 1 recites the limitation  in step (4.2) ,              
                "
                t
                h
                e
                 
                 
                
                    
                        i
                    
                    
                        t
                        h
                    
                
                 
                 
                s
                a
                m
                p
                l
                e
                "
                 
            
        in line 44. There is insufficient antecedent basis for this limitation in the claim.  It is not clear to the Examiner since              
                
                    
                        i
                    
                    
                        t
                        h
                    
                
                 
            
        does not appears in a cost function of the mentioned Lasso regression  in claim 1, line 41-42. 

Claims 2-3 and 8-10 are also rejected under 35 USC 112(b) because they are dependent on claim 1. 
Appropriate correction is required.

Claim 2 recites the limitation “the image” in line 11. There is insufficient antecedent basis for this limitation in the claim.  It is not clear to the Examiner if this is the same as “hepatocellular carcinoma images” in line 1 or “ the LOG-filtered image” in line 6-7 or “ the LBP image”  in line 10 of claim 2. 

Claim 2 recites the limitation “the original image” in line 14. There is insufficient antecedent basis for this limitation in the claim. It is not clear to the Examiner if this is the same as “hepatocellular carcinoma images” in line 1 or “ the LOG-filtered image” in line 6-7 or “ the LBP image”  in line 10 of claim 2. Also,  a previous recitation for “the original image” cannot be found in either claim 1 or claim 2.  
Appropriate correction is required.

Claim 3 recites the limitation              
                "
                t
                h
                e
                 
                 
                
                    
                        i
                    
                    
                        t
                        h
                    
                
                 
                 
                l
                i
                n
                e
                 
                i
                n
                 
                t
                h
                e
                 
                p
                e
                r
                i
                p
                h
                e
                r
                a
                l
                 
                g
                r
                i
                d
                "
                 
            
        in line 9. There is insufficient antecedent basis for this limitation in the claim. It is not clear to the Examiner since              
                
                    
                        i
                    
                    
                        t
                        h
                    
                
                 
            
        does not appears in a perimeter formula in claim 3, line 9.

Claim 3 recites the limitation              
                "
                a
                n
                 
                 
                
                    
                        i
                    
                    
                        t
                        h
                    
                
                 
                 
                p
                i
                x
                e
                l
                "
                 
            
        in line 37. There is insufficient antecedent basis for this limitation in the claim.  It is not clear to the Examiner since              
                
                    
                        i
                    
                    
                        t
                        h
                    
                
                 
            
        does not appears in formula of  the intensity histogram in line 29-30 , claim 3. 
Appropriate correction is required.

Claim 4 recites the limitation “regarding the hepatic tumor region image containing the result label as a training set” in line 6-7. There is insufficient antecedent basis for this limitation in the claim. It is not clear to the Examiner what “regarding the hepatic tumor region image containing the result label as a training set” means.
Claims 5, 6 and 7 are also rejected under 35 USC 112(b) because they are dependent on claim 4.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Boroczky et al (U.S. 20190108632 A1; Boroczky).

Regarding claim 4, Boroczky discloses Equipment for classifying hepatocellular carcinoma images (Paragraph 87: “The CADx methods and systems provided herein can be used in diagnosing different diseases, including but not limited to colon polyps, liver cancer, and breast cancer.”) by combining computer vision features and radiomics features, ( (Abstract: “ The systems take as input a plurality of medical data and produces as output a diagnosis based upon this data. The inputs may consist of a combination of image data and clinical data. Diagnosis is performed through feature selection and the use of one or more classifier algorithms.”) comprising: 
a sampling module, (Fig.5: pre-processing unit 110 and interpolation unit 102 and segmentation unit 104) used for segmenting the hepatic tumor region in the hepatocellular carcinoma image, (Paragraph 40: “A pre-processing unit processes images, e.g. MSCT scans, to create isotropic volumes of interest each surrounding a lesion to be diagnosed, or to segment or delineate lesions”) re-sampling volume pixels of a segmented image of the hepatic tumor region image into a space of a fixed size, (Paragraph 24: “the shape of the object is described by at least one of distribution of coefficients after a Fourier transform of border pixel positions; mathematical moments of a segmented object that are invariant to translation, rotation, and scaling; mathematical moments of a grayscale distribution of image pixels; fractal dimension;”) normalizing the grey scale thereof, (Paragraph 53: “Features can be, for example, gray level distributions inside and surrounding the nodules ... Each of these features can be calculated in 2D, 2.5D, or 3D.which can be made scale invariant by computing normalised central moments.”) labeling the sample, (Paragraph 50: “ A segmentation step delineates the pulmonary nodules from the background, generating a binary or trinary image (label VOI), where a nodule, background and lung wall regions are labeled.) and regarding the hepatic tumor region image containing the result label as a training set; (Fig.5 and Paragraph 44: “Images, such as MSCT scans, are pre-processed to determine regions of interest (ROIs) or volumes of interest (VOIs) for analysis. These serve as an input into the feature extraction unit.”); 
a feature extraction module, (Fig.5: feature extraction unit – clinical information processing unit 108) used for extracting computer vision features, (Paragraph 59: “the shape (binary moment)”) radiomics features (Paragraph 59: “density distribution (grayscale moment)”) and clinical features (Paragraph 54: “converts clinical information”) from the hepatic tumor region obtained by the sampling module; (Paragraph 53: “Features can be, for example, gray level distributions inside and surrounding the nodules, shape information, texture information inside and outside the nodule, gradient information on the surface of the nodule, or contrast between the inside and outside of the nodule.” ; Paragraph 59: “the shape (binary moments) or density distribution (grayscale moments) … Moment based methods have been used at length in computer vision and optical character recognition.” , it shows “the shape” are extracted using computer vision and “gray level distribution” is read as “radiomics features”) jointing the computer vision feature set and the radiomics feature set together to finally obtain a merged feature set (Paragraph 23: “the features calculated for each slice of the multi-slice data set are combined by a method including calculating a weighted average in which weights are proportional to a number of pixels on each slice”) and a clinical feature set after the joint of the computer vision feature set and the radiomics feature set; (Paragraph 54: “a unit which converts clinical information into a suitable form so it can be combined with extracted image based features for the feature selection process.”; See picture  below)
a feature screening module, (Fig.5 , Feature selection unit 112) used for screening the merged feature set after joint, and combining and screening the feature set resultant from screening and the clinical feature set to obtain a final feature combination; (Paragraph 55: “ The feature selection unit finds the most relevant features from the feature pool containing image-based as well clinical features.”; See picture  below ) and 
a classification module,(Fig.5 , classifier 110) used for classification according to the final feature combination. (Paragraph 57: “several classifiers are built on different feature subsets, which were selected as the best feature subsets via the feature selection process.”)

    PNG
    media_image1.png
    657
    873
    media_image1.png
    Greyscale


Regarding claim 5,  Boroczky discloses  the sampling module (Fig.5: pre-processing unit 110 and interpolation unit 102 and segmentation unit 104) comprises: 
a segmenting sub-module: used to segment a hepatic tumor region in the hepatocellular carcinoma image; (Paragraph 40: “A pre-processing unit processes images, e.g. MSCT scans, to create isotropic volumes of interest each surrounding a lesion to be diagnosed, or to segment or delineate lesions”) and 
a pre-processing sub-module: resampling the volume pixels of the segmented hepatic tumor region image into a space of a fixed size (Paragraph 24: “the shape of the object is described by at least one of distribution of coefficients after a Fourier transform of border pixel positions; mathematical moments of a segmented object that are invariant to translation, rotation, and scaling; mathematical moments of a grayscale distribution of image pixels; fractal dimension;”)  normalizing the grey scale (Paragraph 53: “Features can be, for example, gray level distributions inside and surrounding the nodules ... Each of these features can be calculated in 2D, 2.5D, or 3D.which can be made scale invariant by computing normalised central moments.”) and labeling the sample. (Paragraph 50: “ A segmentation step delineates the pulmonary nodules from the background, generating a binary or trinary image (label VOI), where a nodule, background and lung wall regions are labeled.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Boroczky et al (U.S. 20190108632 A1; Boroczky), in view of Viswanath et al (U.S. 20170053090 A1; Viswanath)

 Regarding claim 6,  Boroczky discloses the feature extraction module comprises: 
a sub-module of clinical feature extraction: (Fig.5 – clinical information processing unit 108) used for extracting clinical features (Paragraph 54: “a unit which converts clinical information into a suitable form so it can be combined with extracted image based features for the feature selection process.”)

However, Boroczky does not discloses a sub-module of computer vision feature extraction: used for extracting computer vision features comprising LoG filter features, LBP features, HOG features and haar-like features; 
a sub-module of radiomics feature extraction: used for extracting radiomics features comprising morphological features, grey scale features, texture features, and wavelet features; 
a sub-module of feature joint: used for jointing the computer vision feature set and the radiomics feature set to form a merged feature set.
Viswanath discloses a sub-module of computer vision feature extraction: used for extracting computer vision features comprising LoG filter features, LBP features, HOG features and haar-like features; (Fig.1 and Paragraph 25: “extracting a first set of radiomic features from the MRI image … Automated computer vision or pattern recognition techniques may be employed to extract the first set of radiomic features. The set of radiomic features includes intensity statistics, Haralick features, Gabor features, or other textural features used to characterize the textural appearance of colorectal tissue represented in the MRI image.”)
a sub-module of radiomics feature extraction: used for extracting radiomics features comprising morphological features, grey scale features, texture features, and wavelet features; (Fig.2 and Paragraph 33: “extracting a second set of radiomic features from the set of MRI images … The second set of radiomic features may include a textural feature, a gray level feature, a gradient feature, a Haralick feature, a difference entropy statistic, or a multi-scale oriented Gabor feature map.”)
a sub-module of feature joint: used for jointing the computer vision feature set and the radiomics feature set to form a merged feature set. (Fig.2 and Paragraph 38: “at 292, selecting an optimal combination of radiomic features from the subset of radiomic features.”)
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate the teaching of Boroczky into the teaching of Viswanath  in order to improving surgical margin planning by facilitating the minimization of unneeded tissue excision as well as improving on conventional methods in a measurable, clinically significant way.
Claim 7 is  rejected under 35 U.S.C. 103 as being unpatentable over Boroczky et al (U.S. 20190108632 A1; Boroczky), in view of Madabhushi et al (U.S. 20190159745 A1; Madabhushi)
Regarding claim 7, Boroczky discloses all the claimed limitation except the feature screening module comprises: 
a sub-module of the first-level feature screening: used for excluding single-valued features, features having variances less than a preset threshold, features having mutual information values less than a preset threshold, and features of correlation coefficients larger than 0.9; and 
a sub-module of the second level feature dimension reduction: used for adopting the feature dimension reduction in a Lasso regression model, and training unhelpful feature parameters to 0, so as to obtain a sparse solution and thus the merged feature set that has gone through screening.
Madabhushi  discloses the feature screening module (Fig.1, Texture Selection and Signature 130) comprises: 
a sub-module of the first-level feature screening: used for excluding single-valued features, features having variances less than a preset threshold, features having mutual information values less than a preset threshold, and features of correlation coefficients larger than 0.9; (Paragraph 35: “evaluate radiomic feature stability and reproducibility, select radiomic features based on the feature stability … using an ICC threshold of 0.7, all feature vectors having an ICC value less than the threshold were removed from analysis. In another embodiment, the ICC threshold may have another, different value (e.g., 0.8, 0.9).”) and 
a sub-module of the second level feature dimension reduction: used for adopting the feature dimension reduction in a Lasso regression model, and training unhelpful feature parameters to 0, so as to obtain a sparse solution and thus the merged feature set that has gone through screening. (Paragraph 37: “LASSO shrinks all regression coefficients towards zero and set the coefficients of other irrelevant features exactly to zero. … determine which radiomic features have non-zero coefficients, and use those features for regression model fitting, combining those features to develop a radiomic signature.”)
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate the teaching of Boroczky into the teaching of Madabhushi in order to improving performance with respect to disease recurrence prognostic accuracy, and improving  prediction of added benefit of adjuvant chemotherapy, compared to existing approaches and existing clinical variables.
Allowable Subject Matter
Claims 1-3 and 8-10 are allowed if they are amended to overcome the rejections above.
Regarding independent claim 1, “Boroczky et al” and “Viswanath et al” and “Madabhushi et al ”, either singularly or in combination, fails to anticipate or render the following limitations obvious:

In Step (4), the computer vision features extracted in Step (2) and the radiomics features extracted in Step (3) are jointed together, and screening is performed on features in a merged feature set X = {X1,X2, … ,Xn} resulted from the joint, wherein n represents a number of feature vectors in the set, Xi represents a jth feature vector in the merged feature set (            
                
                    
                        X
                    
                    
                        i
                    
                
            
         = {            
                
                    
                        x
                    
                    
                        i
                        1
                    
                
            
        ,            
                 
                
                    
                        x
                    
                    
                        i
                        2
                    
                
            
        , … ,            
                 
                
                    
                        x
                    
                    
                        i
                        m
                    
                
            
        }),             
                
                    
                        x
                    
                    
                        i
                    
                
                 
            
        represents an ith element in             
                
                    
                        X
                    
                    
                        i
                    
                
            
        , and m represents a number of elements in             
                
                    
                        X
                    
                    
                        i
                    
                
            
        ; wherein the screen comprises: 
In Step (4.1), firstly, single-valued features, features having variances less than a preset threshold, features irrelevant to pathological grading, and redundant features are excluded by univariate filtering; wherein the relationship intensity between features and pathological grading is measured through mutual information calculations, so that the features having mutual information values lower than the preset threshold are referred to as irrelevant to the pathological grading, and the mentioned calculation formula for mutual information is: 
    PNG
    media_image2.png
    52
    333
    media_image2.png
    Greyscale
 wherein, represents an jth feature vector in the merged feature set, Y represents a label, p(x, y) is a joint probability density function of X and Y, and p(x) and p(y) are, respectively, marginal probability density functions of X and Y; The redundant features are those having correlation coefficients greater than 0.9, and the calculation formula for a correlation coefficient is:  
    PNG
    media_image3.png
    68
    285
    media_image3.png
    Greyscale
 wherein, P is a calculated result of the correlation coefficient,             
                
                    
                        X
                    
                    
                        i
                        k
                    
                
            
         represents a kth element in the jth feature vector in the merged feature set, Xk represents a kth element in afh feature vector in the merged feature set, and x and xi respectively represent mean values of all elements in an jth feature vector and afh feature vector in the merged feature set; 
In Step (4.2), the feature dimension reduction of a Lasso regression model is adopted to train those unhelpful feature parameters to be 0 in order to obtain a sparse solution; and a cost function of the mentioned Lasso regression is:  
    PNG
    media_image4.png
    49
    534
    media_image4.png
    Greyscale
 wherein, m is a number of samples, n is a number of features, X(" represents all feature values of the jth sample, Y represents a label value of the jth sample, w is a parameter vector of the length n, represents an L1 norm of the parameter vector w, b represents a constant coefficient, and A is a parameter for controlling the regression complexity, wherein a best value of A is selected by taking the binomial deviation as a criterion and then iterated by a 10-fold cross validation method to apply a value of the least binomial deviation in the Lasso regression model; and a predict score is obtained by multiplying the LASSO-selected features by their respective coefficients and then summing up the products; 
In Step (5), after clinical features are obtained from the hepatic tumor region image and all the clinical features are deleted one by one, a multivariable logistic regression is adopted, by combining the image with all feature matrices resulted from screening in Step (4), to get a classifier for pathological grading of hepatocellular carcinoma for different combinations; the Akaike information criterion (AIC) is used as a criterion to search backward a most proper combination thereof, and then the influence of binomial deviation and the number of variables during selection are put into the comprehensive consideration so as to select a model of the lowest AIC score as the final classifier for pathological grading of hepatocellular carcinoma which may input the best combined feature matrix; and the AIC is defined as:  
    PNG
    media_image5.png
    18
    165
    media_image5.png
    Greyscale
 wherein L is the maximum likelihood under this model, and k is a number of model variables; 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eusemann (U.S. 20180165806 A1), “System To Detect Features Using Multiple Reconstructions”, teaches about the determination of internal features based on medical images is referred to as feature extraction. Conventional feature extraction systems are limited in their ability to efficiently detect texture, boundaries and/or densities. Efficient systems to improve feature extraction and, as a result, subsequent diagnoses, are desired.

Madabhushi et al (U.S. 20170193655 A1), “Radiomic Features on Diagnostic Magnetic Resonance Enterography”, teaches about Methods, apparatus, and other embodiments associated with predicting Crohn's Disease (CD) patient response to immunosuppressive (IS) therapy using radiomic features extracted from diagnostic magnetic resonance enterography (MRE).

Comaniciu et al (U.S. 20170357844 A1), “Image-Based Tumor Phenotying with Machine Learning From Synthetic Data”, teaches about a method is provided for image-based tumor phenotyping in a medical system. Medical scan data representing a tumor in tissue of a patient is acquired. A set of features are extracted from the medical scan data. The features are input to a machine-trained classifier.

Bucklet et al (U.S. 20190172197 A1), “Method and Systems for Utilizing quantitative imaging”, teaches he systems and methods of the present disclosure utilize a hierarchical analytics framework that identifies and quantify biological properties/analytes from imaging data and then identifies and characterizes one or more pathologies based on the quantified biological properties/analytes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/Examiner, Art Unit 2665            
                     

/BOBBAK SAFAIPOUR/Primary Examiner, Art Unit 2665